Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 1 of 28 PageID #: 1934




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  SHAWN COLEMAN,

                                      Petitioner,                   MEMORANDUM & ORDER
                                                                    12-CV-477 (MKB) (ARL)
                             v.

  PAUL CHAPPIUS, Superintendent of Elmira
  Correctional Facility,

                                      Respondent.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Petitioner Shawn Coleman, proceeding pro se, brings the above-captioned petition for a

  writ of habeas corpus pursuant to 28 U.S.C. § 2254, alleging that he is being held in state custody

  in violation of his federal constitutional rights. (Pet. for Writ of Habeas Corpus (“Pet.”) 1,

  Docket Entry No. 1.)1 Petitioner’s claims arise from a judgment of conviction following a jury

  trial in the Supreme Court of New York State, Nassau County, on charges of second-degree

  robbery, third-degree robbery, and resisting arrest. (Tr. of Proceedings before the Hon. Donald

  DeRiggi dated Feb. 7, 2003 (“Tr.”) 1059:12–16, annexed to Resp’t Answer as Ex. 2, Docket

  Entry No. 7-2.) Petitioner was sentenced to a determinate term of fifteen years on the second-

  degree robbery conviction, a concurrent indeterminate term of three and one-half to seven years

  on the third-degree robbery conviction, and a term of one year on the resisting-arrest conviction.

  (Tr. of Sentencing Proceedings before the Hon. Donald DeRiggi dated May 5, 2003 (“Sent’g

  Tr.”) 9:7–15, annexed to Resp’t Answer as Ex. 3, Docket Entry No. 7-3.) Petitioner appealed his


          1
           Because the petition and Petitioner’s four motions pursuant to New York Criminal
  Procedure Law § 440.10, discussed infra, are not consecutively paginated, the Court refers to the
  page numbers assigned by the electronic filing system.
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 2 of 28 PageID #: 1935




  conviction to the New York Supreme Court Appellate Division, Second Department (“Appellate

  Division”). People v. Coleman, 829 N.Y.S.2d 200, 200 (App. Div. 2007). The Appellate

  Division vacated Petitioner’s conviction for third-degree robbery but affirmed the judgment of

  conviction as modified. Id. at 201.

          In the instant petition, Petitioner seeks a writ of habeas corpus on the following four

  grounds: (1) denial of the right to retain counsel of his choosing; (2) erroneous application of

  New York County Law § 722 (governing appointment of counsel); (3) failure to conduct a Wade

  hearing2 with respect to the in-court identification of Petitioner by Curtis Ericsson; and (4) denial

  of the right to the effective assistance of trial counsel because his attorney both (a) failed to

  submit an alibi notice and (b) failed to pursue a line-up identification. (Pet. 5–10.) For the

  reasons discussed below, the Court denies the petition.

     I.   Background

              a.   Procedural background

          On October 11, 2004, while Petitioner’s direct appeal was pending before the Appellate

  Division, he filed his first of four motions in Nassau County Court, pursuant to New York

  Criminal Procedure Law § 440.10, to vacate his conviction, which the county court denied on

  March 30, 2005. (First 440 Motion (“First 440 Motion”) 1, 70–71, annexed to Resp’t Answer as

  Ex. 5, Docket Entry No. 7-5.) Petitioner appealed the denial of the First 440 Motion to the

  Appellate Division, which granted leave to appeal and consolidated the 440 appeal with the

  direct appeal from Petitioner’s judgment of conviction. (Id. at 101, 105.) In an order dated

  February 6, 2007, the Appellate Division vacated Petitioner’s conviction for third-degree robbery




          2
           A Wade hearing is a hearing pursuant to United States v. Wade, 388 U.S. 218 (1967), to
  determine the admissibility of pretrial identifications.
                                                     2
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 3 of 28 PageID #: 1936




  and affirmed the judgment of conviction as modified. Coleman, 829 N.Y.S.2d at 201. By

  separate order dated the same day, the Appellate Division affirmed the order denying the First

  440 Motion. People v. Coleman, 827 N.Y.S.2d 878, 878–79 (App. Div. 2007). Petitioner

  subsequently sought leave to appeal to the New York Court of Appeals from both the order

  partially affirming his judgment of conviction and the order denying his First 440 Motion and

  leave to appeal was denied on July 31, 2007. People v. Coleman, 9 N.Y.3d 864, 864 (2007).

         On November 14, 2007, Petitioner filed a second 440 motion to vacate his conviction.

  (Second 440 Motion (“Second 440 Motion”), annexed to Resp’t Answer as Ex. 7, Docket Entry

  No. 7-7.) The county court denied the Second 440 Motion on December 24, 2007, and the

  Appellate Division denied Petitioner’s motion for leave to appeal on March 13, 2008. (Id. at

  168–69, 208); People v. Coleman, No. 2008-1080, 2008 WL 660741, at *1 (N.Y. App. Div. Mar.

  13, 2008).

         On July 25, 2008, Petitioner filed a third 440 motion to vacate his conviction. (Third 440

  Motion (“Third 440 Motion”), annexed to Resp’t Answer as Ex. 8, Docket Entry No. 7-8.) The

  county court denied the Third 440 Motion on July 8, 2009, and the Appellate Division denied

  Petitioner leave to appeal the denial on January 7, 2010. (Id. at 91–92, 103.)

            On February 24, 2011, Petitioner filed a fourth 440 motion to vacate his conviction,

  which the county court summarily denied on December 20, 2011. 3 (Fourth 440 Motion (“Fourth

  440 Motion”) 69–70, annexed to Letter Curing Defect dated May 18, 2012, as Ex. 9, Docket

  Entry No. 8-1.)




         3
             There is no information indicating that Petitioner appealed the denial of his Fourth 440
  Motion.
                                                    3
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 4 of 28 PageID #: 1937




           Finally, Petitioner twice moved in the Appellate Division for a writ of error coram nobis,

  claiming that his appellate counsel was ineffective, and was twice denied. People v. Coleman,

  929 N.Y.S.2d 761, 762 (App. Div. 2011); People v. Coleman, 902 N.Y.S.2d 415, 415 (App. Div.

  2010).

             b.   Factual background

                     i.    Incident and arrest

           On December 18, 2000, in the hallway of a Best Western Hotel in Hempstead, Nassau

  County, New York, Petitioner and an accomplice, Judah Abraham, threatened to kill Curtis

  Ericsson and forced him into his room while holding him in a headlock with a sharp object to his

  back. (Tr. 352:6–16, 354:19–24.) They stole money and other articles from Ericsson’s person

  and from his room, pushed him to the floor, and placed the bed on top of him. (Id. at 357:24–

  358:11, 359:5–7.) A video surveillance camera captured photographs of Petitioner in the hotel

  lobby. (Id. at 359:17–363:19.)

           On December 31, 2000, Petitioner was apprehended in Rockville Centre, New York,

  following an incident at a motel, a chase, and a struggle with police. (Id. at 441:12–447:24,

  471:12–21.) Petitioner was arrested and signed a written statement confessing to his

  involvement in the December 18, 2000 robbery of Ericsson. (Id. at 546:14–548:5.)

                     ii.   Charges and trial

           For the crimes committed on December 18, 2000, Petitioner was charged with first-

  degree robbery pursuant to New York Penal Law § 160.15(3) and second-degree robbery

  pursuant to New York Penal Law § 160.10(1). (Resp’t Answer ¶ 7, Docket Entry No. 7.) For

  the crimes committed on December 31, 2000, Petitioner was charged with two counts of

  attempted second-degree robbery pursuant to New York Penal Law §§ 110.00, 160.10(1)–(2)



                                                    4
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 5 of 28 PageID #: 1938




  and resisting arrest pursuant to New York Penal Law § 205.30. (Id.) The trial proceedings were

  held in Nassau County Court before the Honorable Donald DeRiggi (the “Trial Court”). (Tr. 1.)

          On January 10, 2001, the Nassau County Legal Aid Society was relieved as assigned

  counsel, and Richard Reisch appeared for Petitioner as retained counsel. (Resp’t Answer ¶ 8.)

  On March 14, 2002, because the Trial Court believed that Petitioner could no longer afford to

  pay Reisch, the court assigned Reisch to represent Petitioner under New York County Law

  § 722, Nassau County’s assigned counsel plan. (Tr. of Prelim. Proceedings before the Hon.

  Donald DeRiggi dated Nov. 14, 2002 (“Prelim. Tr.”) 3:21–23, annexed to Resp’t Answer as Ex.

  1, Docket Entry No. 7-1.)4

          On November 14, 2002, Reisch sought to be relieved as counsel. (Id. at 5:11–13.)

  Although Petitioner did not object to Reisch’s petition to withdraw as counsel, stating that he had

  lost confidence in Reisch and refused to pay him additional money, (id. at 5:14–6:3), the Trial

  Court determined that there was “no legal basis for the relief of counsel” and denied the request,

  (id. at 6:7–6:12).

          At trial on February 4, 2003, Petitioner moved the Trial Court to relieve Reisch as his

  attorney. (Id. at 8:25–9:8.) Petitioner stated that he wanted to proceed pro se and that he had

  another attorney that would appear to represent him the next day. (Id. at 8:25–9:22.) The Trial

  Court denied Petitioner’s request to proceed pro se as untimely. (Id. at 10:18–21.) No new

  attorney ever appeared to represent Petitioner. (See id.)

          On February 5, 2003, several jurors asked to be excused from jury duty after they

  witnessed Petitioner reading their juror questionnaires. (See id. at 14:24–15:4.) Petitioner’s




          4
           Because the Transcript of Preliminary Proceedings is not consecutively paginated, the
  Court refers to the page numbers assigned by the electronic filing system.
                                                   5
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 6 of 28 PageID #: 1939




  counsel requested a mistrial, which was granted, and a new trial commenced immediately. (Id.

  at 13:22–15:14.)

         At the new trial, which commenced on February 5, 2003, Petitioner was represented by

  Reisch (“Trial Counsel”). (Tr. 2:9–10.) Trial Counsel called Nicole Hackett, Petitioner’s then-

  girlfriend and later wife, as a defense witness. (Id. at 659:13–660:15.) Petitioner and Hackett

  believed that Hackett would be called as an alibi witness, but Trial Counsel apparently did not

  intend for Hackett to offer alibi testimony, having never served a notice of alibi, which resulted

  in the Trial Court disallowing alibi testimony from Hackett. (See id. at 657:23–658:25.)

                     iii. Jury verdict and sentence

         On February 19, 2003, the jury found Petitioner not guilty of first-degree robbery but

  convicted him of second-degree robbery and third-degree robbery in connection with the

  December 18, 2000 incident. (Tr. 1059:9–20.) With regard to the December 31, 2000 incident,

  the jury found Petitioner guilty of resisting arrest but was unable to reach a verdict on the related

  attempted robbery counts, which were later dismissed. (Id. 1065:16–1066:1.)

         On May 5, 2003, Petitioner was sentenced to a determinate term of imprisonment of

  fifteen years on the second-degree robbery conviction, a concurrent indeterminate term of three

  and one-half to seven years on the third-degree robbery conviction, and a term of one year on the

  resisting-arrest conviction. (Sent’g Tr. 10:1–15.)

                     iv. Direct appeal

         Petitioner appealed his conviction to the Appellate Division, arguing that: (1) Trial Court

  erred in excluding a hearsay statement made by non-testifying codefendant Judah Abraham that

  exculpated Petitioner; (2) Trial Court erred in refusing to give a voluntariness instruction to the

  jury with respect to Petitioner’s confession; (3) Trial Counsel was ineffective for failing to serve



                                                    6
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 7 of 28 PageID #: 1940




  an alibi notice; (4) Trial Court abused its discretion in failing to admit alibi testimony

  notwithstanding the lack of notice; (5) the People, on their own initiative, should have offered to

  the Trial Court the grand jury testimony of the alleged alibi witness in order to establish the

  relevance of the alleged alibi testimony; (6) Petitioner’s sentence for third-degree robbery should

  be dismissed as an inclusory concurrent count of second-degree robbery; and (7) Petitioner’s

  sentence was excessive. (Direct Appeal, annexed to Resp’t Answer as Ex. 4, Docket Entry No.

  7-4.) In a pro se supplemental brief, Petitioner also argued that Trial Counsel was ineffective for

  failing to assert his rights under New York Criminal Procedure Law §§ 180.80 (requiring the

  release of a defendant from custody upon failure to timely dispose of a felony complaint or

  commence a hearing thereon), 190.80 (requiring the release of a defendant upon failure of timely

  grand jury action), and 30.30 (asserting the right to a speedy trial), and that the Trial Court

  improperly denied his request for new counsel. (Direct Appeal 107–11.)

         On February 6, 2007, the Appellate Division vacated Petitioner’s third-degree robbery

  conviction, rejected all of Petitioner’s other claims, and otherwise affirmed the Trial Court’s

  judgment of conviction. Coleman, 829 N.Y.S.2d at 201. The Appellate Division rejected

  Petitioner’s claim that the Trial Court deprived him of the right to counsel of his choice because

  it concerned matters outside the record and could not be reviewed on direct appeal. Id.

                    v.   First 440 Motion

         Petitioner moved the county court for an order vacating his judgment of conviction on the

  ground that he was denied effective assistance of counsel at trial. Petitioner claimed that his

  Trial Counsel (1) improperly waived his rights under New York Criminal Procedure Law

  §§ 180.80 and 190.80; (2) refused to discuss the issues of the case with him; (3) failed to submit

  a timely notice of alibi; (4) failed to move for exclusion of any in-court identification; (5) failed



                                                    7
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 8 of 28 PageID #: 1941




  to adopt a defense of misidentification; (6) failed to counter the People’s impeachment of

  Hackett; and (7) failed to place the codefendant’s statement exculpating Petitioner before the

  jury via a third party. (First 440 Motion 1–13.) On March 30, 2005, the county court denied

  Petitioner’s First 440 Motion. (Id. at 70–71.)

         On June 28, 2005, the Appellate Division granted Petitioner permission to appeal the

  March 30, 2005 order denying his First 440 Motion. (Id. at 101.) In his appeal, Petitioner

  argued that Trial Counsel had failed to file a timely alibi notice and that the county court should

  have conducted a hearing on Petitioner’s motion to determine if his Trial Counsel’s alleged

  errors denied Petitioner a fair trial. (Id. at 105–11.) Petitioner also made an additional argument

  to the Appellate Division that he had not made to the county court below that he had been denied

  the right to retain counsel of his own choosing. (Id. at 112–13.)

         On February 6, 2007, the Appellate Division denied Petitioner’s appeal and affirmed the

  judgment of the county court denying Petitioner’s First 440 Motion for vacatur of the Trial

  Court’s February 19, 2003 judgment. Coleman, 827 N.Y.S.2d at 878. The Appellate Division

  held that Petitioner’s claims were unsubstantiated and conclusory and that the county court

  properly denied Petitioner’s motion without a hearing. Id. at 878–79. With regard to Petitioner’s

  claim that he was denied the right to retain counsel of his choosing, the Appellate Division




                                                   8
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 9 of 28 PageID #: 1942




  denied it because the claim “was not raised in the underlying motion papers and therefore [was]

  not properly before the [Appellate Division] on appeal.” Id. at 879.

         Petitioner sought leave to appeal to the New York Court of Appeals but was denied leave

  on July 31, 2007. Coleman, 9 N.Y.3d at 864. Petitioner did not seek a writ of certiorari from the

  United States Supreme Court.

                   vi. Second 440 Motion

         On November 14, 2007, Petitioner filed a Second 440 Motion in county court to vacate

  his judgment of conviction pursuant to New York Criminal Procedure Law § 440.10. (Second

  440 Motion 2.) Petitioner again asserted his claim of ineffective assistance of Trial Counsel and

  added that the Trial Court improperly denied his request to retain new counsel. (Id. at 4–5.)

         On December 24, 2007, the county court denied Petitioner’s motion, holding that

  Petitioner should have raised his claim that he was denied the right to obtain counsel of his

  choosing on direct appeal5 and that his failure to do so warranted summary denial of his motion

  pursuant to New York Criminal Procedure Law § 440.10(2)(c). (Id. at 168–69.)

         On March 13, 2008, the Appellate Division denied Petitioner’s application for leave to

  appeal. (Id. at 208); Coleman, 2008 WL 660741, at *1.

                   vii. Third 440 Motion

         On July 25, 2008, Petitioner filed a Third 440 Motion to vacate judgment pursuant to

  New York Criminal Procedure Law § 440.10. (Third 440 Motion 3.) He again argued that the

  Trial Court had refused to allow him to retain counsel of his own choosing. (Id. at 4.) Petitioner

  argued that his attorney’s status changed from retained counsel to assigned counsel due to the



         5
           The Court notes that Petitioner did raise the claim on direct appeal, but the Appellate
  Division found that the claim could not be reviewed because it was outside the record. People v.
  Coleman, 829 N.Y.S.2d 200, 201 (App. Div. 2007).
                                                   9
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 10 of 28 PageID #: 1943




  Trial Court’s misunderstanding that he was seeking assigned counsel pursuant to New York

  County Law § 722 due to financial constraints. (See id.) On July 6, 2009, the county court held

  that Petitioner’s motion was procedurally barred pursuant to New York Criminal Procedure Law

  § 440.10 (3)(a), (b), and (c)6 and that, in any event, the record demonstrated that Petitioner was

  not denied the right to retain counsel of his choosing. (Id. at 67–68.) On January 7, 2010, the

  Appellate Division denied Petitioner leave to appeal. (Id. at 103.)

                   viii. Fourth 440 Motion

         On February 24, 2011, Petitioner filed a Fourth 440 Motion to vacate judgment pursuant

  to New York Criminal Procedure Law § 440.10. (Fourth 440 Motion 4.) Petitioner again

  claimed that he was denied the effective assistance of Trial Counsel. (Id. at 3.) On December

  19, 2011, the county court summarily denied Petitioner’s Fourth 440 Motion pursuant to New

  York Criminal Procedure Law § 440.10(3)(b). (Id. at 69–70.)

                    ix. First application for a writ of error coram nobis

         On June 8, 2008, Petitioner filed an application for a writ of error coram nobis claiming

  ineffective assistance of appellate counsel regarding his direct appeal. (Coram Nobis Appl.,

  annexed to Pet’r’s Aff. in Opp’n to Resp’t Answer as Ex. B, Docket Entry No. 16-2.) The

  Appellate Division granted Petitioner leave to serve and file a brief on the underlying issue of

  whether he had been denied the right to retain counsel of his choosing. People v. Coleman, 863

  N.Y.S.2d 601, 601 (App. Div. 2008). The Appellate Division denied Petitioner’s application for




         6
             Criminal Procedure Law § 440.10(3) provides that a court may deny a motion to vacate
  a judgment of conviction when: (a) even if an adequate basis for review of a ground or issue
  exists, the defendant unjustifiably failed to adduce the matter prior to sentence or upon appeal;
  (b) the ground or issue raised was previously determined on the merits; or (c) the defendant was
  in a position to raise the ground or issue in a previous motion and did not do so. N.Y. Crim.
  Proc. Law § 440.10(3)(a)–(c); Murden v. Artuz, 497 F.3d 178, 191 (2d Cir. 2007).
                                                   10
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 11 of 28 PageID #: 1944




  a writ of error coram nobis with respect to the direct appeal and held that Petitioner had failed to

  establish that he was denied effective assistance of appellate counsel. Coleman, 902 N.Y.S.2d at

  415. On September 17, 2010, the Court of Appeals denied Petitioner’s application for leave to

  appeal from the order of the Appellate Division. People v. Coleman, 15 N.Y.3d 850, 850 (2010)

  (mem.).

                    x.   Second application for a writ of error coram nobis

         On March 11, 2011, Petitioner filed a second application for a writ of error coram nobis,

  again claiming that appellate counsel was ineffective. On September 20, 2011, the Appellate

  Division denied Petitioner’s application. Coleman, 929 N.Y.S.2d at 762. On December 13,

  2011, the New York Court of Appeals denied leave to appeal from that order. People v.

  Coleman, 938 N.Y.S.2d 865, 865 (2011) (mem.).

    II. Discussion

            a.   Standard of review

         Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

  Act of 1996 (“AEDPA”), an application for a writ of habeas corpus by a person in custody

  pursuant to a state court judgment may only be brought on the grounds that his or her custody is

  “in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

  A petitioner is required to show that the state court decision, having been adjudicated on the

  merits, is either “contrary to, or involved an unreasonable application of, clearly established

  Federal law” or “based on an unreasonable determination of the facts in light of the evidence

  presented in the State court proceeding.” Id. § 2254(d)(1)–(2); see also Shoop v. Hill, 586

  U.S. ---, ---, 139 S. Ct. 504, 506 (Jan. 7, 2019) (per curiam) (“[H]abeas relief may be granted

  only if the state court’s adjudication ‘resulted in a decision that was contrary to, or involved an



                                                   11
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 12 of 28 PageID #: 1945




  unreasonable application of,’ Supreme Court precedent that was ‘clearly established’ at the time

  of the adjudication.” (quoting White v. Woodall, 572 U.S. 415, 419–20 (2014))); Kernan v.

  Hinojosa, 578 U.S. ---, ---, 136 S. Ct. 1603, 1604 (May 16, 2016) (per curiam); Hittson v.

  Chatman, 576 U.S. 1028, 1028 (2015) (mem.); Woods v. Donald, 575 U.S. 312, 313 (2015) (per

  curiam); Johnson v. Williams, 568 U.S. 289, 292 (2013). “An ‘adjudication on the merits’ is one

  that ‘(1) disposes of the claim on the merits, and (2) reduces its disposition to judgment.’” Bell

  v. Miller, 500 F.3d 149, 155 (2d Cir. 2007) (quoting Sellan v. Kuhlman, 261 F.3d 303, 312 (2d

  Cir. 2001)); see also Kernan, 578 U.S. at ---, 136 S. Ct. at 1606; Harrington v. Richter, 562 U.S.

  86, 98 (2011). Under the section 2254(d) standards, a state court’s decision must stand as long

  as “‘fairminded jurists could disagree’ on the correctness of the . . . decision.” Richter, 562 U.S.

  at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

         For the purposes of federal habeas review, “clearly established law” is defined as “the

  holdings, as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the

  relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000); see also Glebe v.

  Frost, 574 U.S. 21, 24 (2014) (per curiam) (“As we have repeatedly emphasized, however,

  circuit precedent does not constitute ‘clearly established Federal law, as determined by the

  Supreme Court.’” (quoting 28 U.S.C. § 2254(d)(1))); Parker v. Matthews, 567 U.S. 37, 48 (2012)

  (per curiam) (“The Sixth Circuit also erred by consulting its own precedents, rather than those of

  this Court, in assessing the reasonableness of the Kentucky Supreme Court’s decision.”). A state

  court decision is “contrary to” or an “unreasonable application of” clearly established law if the

  decision (1) is contrary to Supreme Court precedent on a question of law, (2) arrives at a

  conclusion different than that reached by the Supreme Court on “materially indistinguishable”

  facts, or (3) identifies the correct governing legal rule but unreasonably applies it to the facts of



                                                    12
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 13 of 28 PageID #: 1946




  the petitioner’s case. See Williams, 529 U.S. at 412–13. In order to establish that a state court

  decision is an unreasonable application of federal law, the state court decision must be “more

  than incorrect or erroneous.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The decision must be

  “objectively unreasonable.” Id.

         A court may also grant habeas relief if the state court adjudication “resulted in a decision

  that was based on an unreasonable determination of the facts in light of the evidence presented in

  the State court proceeding.” 28 U.S.C. § 2254(d)(2). “[S]tate-court factual determination[s] [are

  not] unreasonable ‘merely because [a federal post-conviction court] would have reached a

  different conclusion in the first instance.’” Brumfield v. Cain, 576 U.S. 305, 313–14 (2015)

  (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)). Rather, factual determinations made by the

  state court are “presumed to be correct,” and the petitioner bears “the burden of rebutting the

  presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Even if

  “‘[r]easonable minds reviewing the record might disagree’ about the finding in question, ‘on

  habeas review that does not suffice to’” overturn a state court factual determination. Wood, 558

  U.S. at 301 (alteration in original) (quoting Rice v. Collins, 546 U.S. 333, 341–42 (2006)). A

  court may overturn a state court’s factual determination only if the record cannot “plausibly be

  viewed” as consistent with the state court’s fact-finding or if “a reasonable factfinder must

  conclude” that the state court’s decision was inconsistent with the record evidence. Rice, 546

  U.S. at 340–41.

            b.   Petitioner’s choice-of-counsel claim is procedurally barred

         Petitioner claims that he was denied the right to retain counsel of his choosing when he

  “was forced to trial with the same attorney whom the courts appointed,” despite his desire to

  discharge that attorney. (Pet. 5.) Because Petitioner improperly attempted to raise this claim on



                                                   13
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 14 of 28 PageID #: 1947




  direct appeal and failed to properly raise it in his First 440 Motion, this claim is procedurally

  barred.

            “[A] federal court may not review federal claims that were procedurally defaulted in state

  court — that is, claims that the state court denied based on an adequate and independent state

  procedural rule.” Davila v. Davis, 582 U.S. ---, ---, 137 S. Ct. 2058, 2064 (June 26, 2017). “‘To

  qualify as an adequate procedural ground,’ capable of barring federal habeas review, ‘a state rule

  must be firmly established and regularly followed.’” Johnson v. Lee, 578 U.S. ---, ---, 136 S. Ct.

  1802, 1803 (May 31, 2016) (per curiam) (quoting Walker v. Martin, 562 U.S. 307, 316 (2011)).

  The Second Circuit has held that New York Criminal Procedure Law § 440.10(3)(c) — which

  allows a state court to deny a claim in a post-conviction motion if the movant could have, but

  failed to, raise the same claim in an earlier Article 440 motion — constitutes a state procedural

  bar sufficiently independent and adequate to bar federal habeas review. See Murden v. Artuz,

  497 F.3d 178, 191–94 (2d Cir. 2007).

            Petitioner’s first opportunity to raise this claim was in his First 440 Motion. 7 He failed to

  do so.8 When adjudicating his Third 440 Motion, the county court 9 held that New York Criminal



            7
             Petitioner initially but improperly raised the choice-of-counsel claim on direct appeal.
  The Appellate Division rejected the claim without ruling on the merits. See Coleman, 829
  N.Y.S.2d at 201 (“The defendant’s remaining contention, raised in his supplemental pro se brief,
  that the trial court deprived him of the counsel of his choice, refers to a matter that is dehors the
  record and may not be reviewed on direct appeal.” (citing People v. Andrews, 813 N.Y.S. 2d
  314, 314 (App. Div. 2006))).
            8
           Petitioner raised the claim for the first time on appeal from the denial of his First 440
  Motion. The Appellate Division refused to consider the claim on its merits because the claim
  “was not raised in the underlying motion papers and therefore [was] not properly before us on
  appeal.” People v. Coleman, 827 N.Y.S.2d 878, 879 (App. Div. 2007).
            9
          This Court reviews the county court’s decision adjudicating Petitioner’s Third 440
  Motion because that was the last reasoned decision to consider Petitioner’s choice-of-counsel


                                                      14
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 15 of 28 PageID #: 1948




  Procedure Law § 440.10(3)(c)10 barred the claim.11 Because the county court held that this

  independent and adequate state procedural rule barred Petitioner’s claim, this Court may not

  consider the claim on federal habeas review.

              c.   Erroneous application of New York County Law § 722

         Petitioner argues that the Court should grant the petition because the Trial Court erred

  when it assigned him counsel pursuant to New York County Law § 722. (Pet. 7.) The Court

  finds that Petitioner is not entitled to relief based on this claim because the application of state

  law such as New York County Law § 722 does not implicate his federal constitutional rights and

  therefore does not present a ground upon which federal habeas relief may be granted.

         Federal courts are only authorized to entertain an application for a writ of habeas corpus

  on behalf of state prisoners on the ground that the petitioner is “in custody in violation of the

  Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Swarthout v. Cooke,

  562 U.S. 216, 219 (2011) (per curiam). A petitioner seeking habeas relief in federal court faces

  “the heavy burden of showing that the state-court ruling ‘involved an unreasonable application

  of[] clearly established federal law’ or rested on an ‘unreasonable determination of the facts.’”




  claim. See, e.g., Jones v. Stinson, 229 F.3d 112, 118 (2d Cir. 2000); Ambers v. Colvin, No. 16-
  CV-5326, 2019 WL 3767036, at *11 (E.D.N.Y. Aug. 9, 2019).
         10
           When (as here) a state court denies a claim while citing all three paragraphs of New
  York Criminal Procedure § 440.10(3), paragraph (3)(c) suffices as a procedural bar. See
  Murden, 497 F.3d at 191.
         11
             As an alternative holding, the county court also denied Petitioner’s choice-of-counsel
  claim on its merits. Because a state court’s application of a state procedural bar prohibits federal
  habeas review of a claim even if the state court also denied the claim on its merits, the county
  court’s alternative holding does not lift the procedural bar. See Galdamez v. Keane, 394 F.3d 68,
  77 (2d Cir. 2005) (“[W]here a state court explicitly says that a particular claim fails for a
  procedural reason, but still reaches the merits, that claim remains procedurally barred.” (citing
  Harris v. Reed, 489 U.S. 255, 264 n.10 (1989))).
                                                    15
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 16 of 28 PageID #: 1949




  Madison v. Alabama, 586 U.S. ---, ---, 139 S. Ct. 718, 725 (Feb. 27, 2019) (alteration in original)

  (quoting 28 U.S.C. § 2254(d)). The Supreme Court has clearly articulated that a perceived error

  of state law is not a ground upon which the writ of habeas corpus may issue. Estelle v. McGuire,

  502 U.S. 62, 71–72 (1991); id. at 67 (“We have stated many times that ‘federal habeas corpus

  relief does not lie for errors of state law.’” (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)));

  Wright v. Duncan, 500 F. App’x 36, 38 (2d Cir. 2012) (“A federal habeas court generally does

  not review purported errors of state law.” (citing Estelle, 502 U.S. at 67–68)).

         Because the application of New York County Law § 722 is an issue of state law, the

  improper application of section 722 is not cognizable on federal habeas review. 12 See Baker v.

  New York, 299 F. Supp. 1265, 1266–68 (S.D.N.Y. 1969) (finding a New York County Law § 722

  challenge to an earlier version of the law on the basis that petitioners were denied “the services

  of counsel of their choice” to be a state law challenge to be determined by the state court that did

  not support removal to federal court because the statute did not implicate an equal rights issue).

  Accordingly, Petitioner is not entitled to relief based on this claim.

              d.   The Trial Court’s decision not to conduct a Wade hearing

         Petitioner claims that his constitutional rights were violated by the Trial Court’s failure to

  conduct a Wade hearing regarding the identification testimony of Curtis Ericsson, the victim in

  the December 18, 2000 robbery for which the jury convicted Petitioner. (Pet. 8.) Petitioner




         12
               In Linnen v. Poole, the court held that a claim is cognizable on federal habeas review
  if it alleges that New York County Law § 722 by its terms compels federal constitutional
  violations. 766 F. Supp. 2d 427, 467 (W.D.N.Y. 2011) (denying New York County Law § 722
  claim for lack of prejudice or deficient performance where the petitioner claimed that he “was
  denied his state and Federal constitutional rights to a fair trial, effective assistance of counsel,
  due process and equal protection of law by the unconstitutional pay structure of the assigned-
  counsel program, as it existed under [New York] County Law 722”). Petitioner makes no such
  claim; he contends only that courts improperly applied New York County Law § 722. (Pet. 8.)
                                                    16
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 17 of 28 PageID #: 1950




  raises this claim in its own right (rather than as evidence of ineffective assistance of counsel) for

  the first time in his habeas petition. Because Petitioner failed to properly present this claim to

  the state courts and no longer has any available opportunity to do so, this claim is exhausted but

  procedurally defaulted.

         “[A] state prisoner must exhaust available state remedies before presenting his claim to a

  federal habeas court.” Davila, 582 U.S. ---, 137 S. Ct. at 2064; Cullen v. Pinholster, 563 U.S.

  170, 182 (2011) (“Section 2254(b) requires that prisoners must ordinarily exhaust state remedies

  before filing for federal habeas relief.”). “This requires that the prisoner ‘fairly present’ his

  constitutional claim to the state courts, which he accomplishes ‘by presenting the essential

  factual and legal premises of his federal constitutional claim to the highest state court capable of

  reviewing it.’” Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014) (quoting Rosa v. McCray,

  396 F.3d 210, 217 (2d Cir. 2005)). To prevent a habeas petitioner from exhausting his claims by

  simply letting the time run on state remedies, the Supreme Court “crafted a separate waiver rule

  — or as it is now commonly known — the procedural default doctrine.” Jimenez v. Walker, 458

  F.3d 130, 149 (2d Cir. 2006) (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 853 (1999)

  (Stevens, J., dissenting)). That rule provides that if a habeas petitioner has failed to properly

  present his or her claims to the appropriate state court but “has no further state avenues in which

  to press this issue,” perhaps because the petitioner was required but failed to raise the claim at an

  earlier opportunity and that opportunity has now passed, courts will “deem th[e] issue exhausted

  but procedurally defaulted.” Jackson, 763 F.3d at 143–44.

         Petitioner did not present his claim to the state courts. In addition, Petitioner no longer

  has a state court avenue through which to pursue this claim because he was required to bring the

  claim on direct appeal, did not do so, and is not entitled to a second direct appeal under New



                                                    17
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 18 of 28 PageID #: 1951




  York law. See N.Y. Court Rules § 500.20; Harris v. Fischer, 438 F. App’x 11, 13 (2d Cir. 2011)

  (“In New York, a defendant seeking further appeal in a criminal case must apply for leave to

  appeal by letter application to the Court of Appeals.”).

         Nor can Petitioner seek collateral review by bringing a fifth 440 motion, as his Wade

  hearing claim is a matter of record that could have been raised on direct appeal and therefore

  cannot be brought in a motion for post-conviction relief. There is nothing in the record to

  demonstrate that Petitioner moved for a Wade hearing to suppress Ericsson’s identification

  testimony, nor did he object to or move to preclude Ericsson’s in-court identification. 13 (Tr.

  356:16–357:6.) While New York state law provides for collateral review of a conviction under

  New York Criminal Procedure Law § 440.10, such review is not available if the claim could

  have been raised on direct review. See N.Y. Crim. Proc. Law § 440.10(2)(c) (providing that the

  court must deny a motion to vacate a judgment when sufficient facts appear on the record to have

  permitted adequate review of the issue on appeal and the petitioner unjustifiably failed to raise

  the issue on direct review); see also Jackson, 763 F.3d at 143–44 (holding that a petitioner’s

  claim was exhausted but procedurally defaulted because the claim could have been raised on

  direct appeal (citing § 440.10(2)(c))); Grey v. Hoke, 933 F.2d 117, 120–21 (2d Cir. 1991)

  (holding claim to be procedurally defaulted where petitioner no longer had “remedies available”

  in the New York state courts).

         Because Petitioner has already made one direct appeal to the Appellate Division and an

  application for leave to appeal to the New York Court of Appeals, Petitioner can no longer seek




         13
             Respondent’s memorandum of law explains that “[P]etitioner challenged the
  admissibility of the identification testimony of another witness, Vinicio Zuniga. Yet, at that
  hearing, [P]etitioner made no application to suppress Ericsson’s identification testimony.”
  (Resp’t Answer 11, Docket Entry No. 7.)
                                                   18
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 19 of 28 PageID #: 1952




  direct review from the Court of Appeals and is now foreclosed from any further review in state

  court. See Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991) (noting that federal habeas

  courts must also deem the claims procedurally defaulted when “petitioner failed to exhaust state

  remedies and the court to which he would be required to present his claims in order to meet the

  exhaustion requirement would now find the claims procedurally barred”); Kotler v. Woods, 620

  F. Supp. 2d 366, 389–90 (E.D.N.Y. 2009) (“[F]urther direct review by the Court of Appeals is no

  longer available, and the failure to have raised this claim on direct review now forecloses further

  collateral review in state court.” (quoting Solomon v. Greene, No. 05-CV-10894, 2008 WL

  2018207, at *5 (S.D.N.Y. May 7, 2008))). Because this claim is exhausted but procedurally

  defaulted, this Court may not grant relief based on Petitioner’s Wade claim. See Grey, 933 F.2d

  at 119–21.

            e.   Ineffective assistance of Trial Counsel

         Petitioner argues that he was denied the effective assistance of Trial Counsel based on

  (1) Trial Counsel’s failure to file a notice of alibi and (2) Trial Counsel’s failure to demand that

  the prosecution conduct a line-up identification. (Pet. 10.)

         In denying Petitioner’s claim of ineffective assistance of counsel on direct appeal, the

  Appellate Division stated that “[i]nsofar as we are able to review [Petitioner’s] claims of

  ineffective assistance of counsel, [Petitioner] was provided meaningful representation.”

  Coleman, 829 N.Y.S.2d at 201. In addition, in reviewing the lower court’s denial of Petitioner’s

  First 440 Motion without conducting a hearing, the Appellate Division held that Petitioner’s

  “claims of ineffective assistance of counsel were largely based on unsubstantiated, conclusory

  allegations, and thus, [Petitioner’s] motion pursuant to CPL 440.10 was properly denied without

  a hearing.” Coleman, 827 N.Y.S.2d at 878–79.



                                                   19
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 20 of 28 PageID #: 1953




         After careful review of the record, the Court cannot find that the Appellate Division

  unreasonably applied clearly established Supreme Court precedent or unreasonably determined

  the facts when it decided that Petitioner did not suffer ineffective assistance of counsel.

         “The Sixth Amendment right to counsel ‘is the right to the effective assistance of

  counsel.’” Buck v. Davis, 580 U.S. ---, ---, 137 S. Ct. 759, 775 (Feb. 22, 2017) (quoting

  Strickland v. Washington, 466 U.S. 668, 686 (1984)); see also Premo v. Moore, 562 U.S. 115,

  121 (2011). “A defendant who claims to have been denied effective assistance must show both

  that counsel performed deficiently and that counsel’s deficient performance caused him

  prejudice.” Id. (citing Strickland, 466 U.S. at 687); see also Sexton v. Beaudreaux, 585

  U.S. ---, ---, 138 S. Ct. 2555, 2558 (June 28, 2018) (per curiam) (“To prove ineffective assistance

  of counsel, a petitioner must demonstrate both deficient performance and prejudice.” (citing

  Strickland, 466 U.S. at 687)). “Recognizing the ‘tempt[ation] for a defendant to second-guess

  counsel’s assistance after conviction or adverse sentence,’ . . . counsel should be ‘strongly

  presumed to have rendered adequate assistance and made all significant decisions in the exercise

  of reasonable professional judgment.’” Cullen, 563 U.S. at 189 (alteration in original) (quoting

  Strickland, 466 U.S. at 690); see also Bierenbaum v. Graham, 607 F.3d 36, 50 (2d Cir. 2010)

  (stating that the Strickland standard is “highly deferential” to eliminate the “distorting effects of

  hindsight” (quoting Strickland, 466 U.S. at 689)). While it is possible that, in certain instances,

  even “an isolated error” can support an ineffective assistance claim, “it is difficult to establish

  ineffective assistance when counsel’s overall performance indicates active and capable

  advocacy.” Harrington, 562 U.S. at 111.

         The “highly deferential” Strickland standard is made “doubly so” on habeas review, as

  AEDPA requires deference to the state court’s ruling. Premo, 562 U.S. at 122; accord Santone v.



                                                    20
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 21 of 28 PageID #: 1954




  Fischer, 689 F.3d 138, 154 (2d Cir. 2012). Thus, on habeas review, “the question is not whether

  counsel’s actions were reasonable . . . [but] whether there is any reasonable argument that

  counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S. at 105. “Surmounting

  Strickland’s high bar is never an easy task.” Id. (quoting Padilla v. Kentucky, 559 U.S. 356, 371

  (2010)).

                    i.   Failure to file a notice of alibi

         In order to prevail on his ineffective assistance claim based on Trial Counsel’s failure to

  file an alibi notice, Petitioner must show that the Appellate Division unreasonably determined

  that Petitioner had not “overcome the presumption that, under the circumstances, the challenged

  action ‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689 (quoting Michel

  v. Louisiana, 350 U.S. 91, 101 (1955)). The Court cannot conclude that the Appellate Division

  unreasonably denied Petitioner’s ineffective assistance claim. As to the first prong of Strickland,

  the Appellate Division did not unreasonably determine that Petitioner failed to show “that there

  were no strategic or other legitimate explanations for [Trial] [C]ounsel’s decision.” Coleman,

  829 N.Y.S.2d at 201.

         In order to call an alibi witness at trial, New York law requires counsel to serve a notice

  of alibi “reciting (a) the place or places where the defendant claims to have been at the time in

  question, and (b) the names, the residential addresses, the places of employment and the

  addresses thereof of every such alibi witness upon whom he intends to rely.” N.Y. Crim. Proc.

  Law § 250.20; People v. Green, 890 N.Y.S.2d 65, 69 (App. Div. 2009).

         Before Nicole Hackett was called as a witness, Trial Counsel was asked for an offer of

  proof as to Hackett’s testimony. (Tr. 657:3–5.) Counsel stated that her testimony would be for

  the purpose of demonstrating that the person the prosecution claimed was Petitioner in a



                                                   21
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 22 of 28 PageID #: 1955




  surveillance photograph was not in fact Petitioner. (Id. at 657:5–16.) The Trial Court agreed

  that Hackett could offer such testimony but admonished that Hackett could not “get into where

  [Petitioner] was that night, unless she was with him.” (Id. at 657:17–24.) The Trial Court then

  asked Trial Counsel if he had served a notice of alibi and Trial Counsel responded, “No your

  honor.” (Id. at 657:23–658:3.)

         The record reveals that Hackett wanted to offer alibi testimony in support of Petitioner. 14

  Hackett testified before the grand jury that she assumed she had been with Petitioner on the day

  of the crime, stating, “that day evidently we had to be together at some point in time because I

  never called him or he never called me which proves that we were together.” (State Ct. R. (“GJ

  Test.”) 3:18–22, Docket Entry No. 21.)15 Despite Hackett’s assertions and the circumstantial

  evidence she offered, she would not have been a reliable or credible alibi witness in view of her

  grand jury testimony, the most problematic portion of which reads:

                  Q:      Do you have an independent recollection of being with him?

                  A:      On the 18th, honestly we are together every day because we
                          live together. We are together. But there wasn’t an incident
                          that made me want to point out what was so special on the
                          18th and 19th. Like I said, we were together every day. We
                          live together.

  (Id. at 4:7–15.) Although Hackett wished to testify that Petitioner was in New Jersey with her on

  the 18th, Hackett had no independent recollection of where she or Petitioner were at the time of

  the commission of the crime. (Id. at 4:7–15; First 440 Motion 20.) Therefore, any alibi notice



         14
              In a sworn affidavit in support of Petitioner’s First 440 Motion, Hackett stated, “At
  trial I was informed that I could not testify that [Petitioner] was in Jersey with me on the 18th. I
  asked why, and was told something concerning it not being allowed. I explained that I testified
  at the grand jury and preliminary hearings to the same facts but I was still denied.” (First 440
  Motion 20.)
         15
              The Court refers to the page numbers assigned by the electronic filing system.
                                                   22
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 23 of 28 PageID #: 1956




  would have been deficient under state law. See N.Y. Crim. Proc. Law § 250.50; People v.

  Angona, 989 N.Y.S.2d 746, 749 (App. Div. 2014) (finding a request to file a late notice of alibi

  “substantively inadequate because it failed to identify the place or places where defendant claims

  to have been at the time in question, and the names, the residential addresses, the places of

  employment, and the addresses thereof of every alibi witness upon whom he intended to rely”);

  People v. Mensche, 714 N.Y.S.2d 377, 380 (App. Div. 2000) (affirming a finding of the county

  court that the alibi notice was “facially inadequate because it failed to advise the People of the

  places at which defendant claimed to be at the time of the commission of the crimes”). Because

  Hackett’s insufficiently precise proposed testimony would not have allowed Trial Counsel to put

  forward a facially sufficient alibi notice, the Appellate Division did not unreasonably determine

  that Trial Counsel’s decision not to call Hackett as an alibi witness was objectively reasonable.

  Petitioner is therefore not entitled to habeas relief on this ground.

                     ii.   Failure to demand a line-up identification

          Petitioner argues that he is entitled to federal habeas relief because Trial Counsel failed to

  pursue a line-up identification. (Pet. 10.) The Court disagrees because Petitioner cannot show

  that Trial Counsel’s failure, even if deficient, prejudiced him.

          As an initial matter, Respondent contends that Petitioner failed to properly present this

  claim to all appropriate state courts. 16 See Baldwin v. Reese, 541 U.S. 27, 29 (2004) (“To

  provide the State with the necessary ‘opportunity,’ the prisoner must ‘fairly present’ his claim in

  each appropriate state court . . . , thereby alerting that court to the federal nature of the claim.”



          16
              Respondent also contends that the claim is procedurally defaulted as a consequence —
  that is, the claim is “exhausted but procedurally defaulted.” Jackson v. Conway, 763 F.3d 115,
  143–44 (2d Cir. 2014). Because this claim fails on its merits, the Court declines to address the
  alleged procedural default. See Mannix v. Phillips, 619 F.3d 187, 196 (2d Cir. 2010).


                                                     23
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 24 of 28 PageID #: 1957




  (quoting Duncan v. Henry, 513 U.S. 364, 365–66 (1995) (per curiam))). Assuming without

  deciding that Petitioner failed to properly exhaust this claim by presenting it to all appropriate

  state courts, the Court nevertheless chooses to adjudicate the claim. See 42 U.S.C. § 2254(b)(1).

  Because the Court assumes this claim is unexhausted, the Court applies de novo review. See

  Medina v. Gonyea, 111 F. Supp. 3d 225, 236 (E.D.N.Y. 2015). However, even applying de novo

  review, the Court cannot grant Petitioner habeas relief on this claim.

          “To prevail on a Sixth Amendment claim alleging ineffective assistance of counsel, a

  defendant must show . . . that his counsel’s deficient performance prejudiced him” — that is, “a

  defendant must show ‘that there is a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different.’” Andrus v. Texas, 590

  U.S. ---, ---, 140 S. Ct. 1875, 1881 (June 15, 2020) (quoting Strickland, 466 U.S. at 694).

  Assuming without deciding that Trial Counsel’s failure to request a line-up constituted deficient

  performance, there is no reasonable probability that the result of the proceeding would have been

  different. In fact, had Trial Counsel requested a line-up, the result of the proceeding would have

  been the same — because Petitioner himself made a pro se request for a line-up, which (as

  Petitioner explains) the Trial Court granted. (Pet. 10; First 440 Motion 6, 52–53.) Petitioner

  cannot be prejudiced by Trial Counsel’s failure to request a line-up when the Trial Court in fact

  ordered a line-up. Cf. Kurniawan v. United States, Nos. 17-CV-2493, 12-CR-376, 2017 WL

  4736718, at *4 (S.D.N.Y. Sept. 18, 2017) (“Counsel cannot be ineffective for failing to raise [an]

  issue[] he did in fact raise . . . .” (alterations in original) (quoting Narvaez v. United States, No.

  95-CR-941, 2003 WL 21749638, at *6 (S.D.N.Y. July 29, 2003))); Parker v. Ercole, 582 F.

  Supp. 2d 273, 300 (N.D.N.Y. 2008) (“Counsel cannot be ineffective for raising the very

  arguments petitioner claims he omitted.”). Because Petitioner received the relief he would have



                                                     24
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 25 of 28 PageID #: 1958




  received had Trial Counsel made the application, Petitioner cannot show prejudice by Trial

  Counsel’s failure to make the application. See United States v. Levy, 694 F. Supp. 1136, 1146

  (D.N.J. 1988) (explaining when denying a motion for a new trial that “[it] is . . . difficult to see

  how defendants were significantly prejudiced when they, in essence, got what they wanted”).

  This claim does not entitle Petitioner to federal habeas relief.

    III. Certificate of appealability

         Having denied the petition for a writ of habeas corpus, the Court issues a certificate of

  appealability for Petitioner’s first claim (choice of counsel), third claim (Wade hearing), and the

  first part of his fourth claim (ineffective assistance concerning alibi testimony) but denies a

  certificate of appealability for Petitioner’s second claim (New York County Law § 722) and the

  second part of his fourth claim (ineffective assistance concerning the line-up).

         “The district court must issue or deny a certificate of appealability when it enters a final

  order adverse to the applicant.” Rule 11(a) Gov’g Sec. 2254 Cases in the U.S. Dist. Cts. The

  court must issue a certificate of appealability “only if the applicant has made a substantial

  showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This means that a

  habeas petitioner must demonstrate “that reasonable jurists could debate whether (or, for that

  matter, agree that) the petition should have been resolved in a different manner or that the issues

  presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel,

  529 U.S. 473, 475 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

         “This threshold question should be decided without ‘full consideration of the factual or

  legal bases adduced in support of the claims.’” Buck, 580 U.S. at ---, 137 S. Ct. at 773 (quoting

  Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)). “Obtaining a certificate of appealability ‘does

  not require a showing that the appeal will succeed,’ and “[courts] should not decline the



                                                    25
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 26 of 28 PageID #: 1959




  application . . . merely because [they] believe[] the applicant will not demonstrate an entitlement

  to relief.” Welch v. United States, 578 U.S. ---, ---, 136 S. Ct. 1257, 1263–64 (Apr. 18, 2016)

  (quoting Miller-El, 537 U.S. at 337). In fact, a certificate of appealability may issue even if

  “every jurist of reason might agree, after the [certificate of appealability] has been granted and

  the case has received full consideration, that petitioner will not prevail.” Buck, 580 U.S. at ---,

  137 S. Ct. at 774 (quoting Miller-El, 537 U.S. at 338).

         The Court grants a certificate of appealability for Petitioner’s first and third claims

  (choice of counsel and Wade hearing, respectively). In the state court post-conviction

  proceedings to which Petitioner has been a party, he has authored a host of pro se filings and has

  had counsel author several others. Many of these filings contain similar yet distinct claims with

  overlapping factual and legal foundations. The Court’s difficulty distinguishing between claims

  is compounded by the fact that Petitioner’s pro se filings — while more than reasonable for an

  incarcerated, pro se litigant — are not detailed with the precision the Court expects of filings

  authored by attorneys. Given the sometimes-blurred lines between claims, reasonable jurists

  could disagree about the nature and scope of the claims Petitioner has brought across his one

  direct appeal, two coram nobis petitions, four Article 440 motions, and one federal habeas

  petition. The nature and scope of Petitioner’s claims are critical to the Court’s determination that

  the choice-of-counsel and Wade hearing claims are procedurally defaulted. While it does not

  appear that any judge would disagree with the Court’s conclusions in this Memorandum and

  Order, reasonable jurists could at least debate exactly what Petitioner argued in each of his filings

  and could therefore debate whether the claims he brings in this federal habeas petition are

  procedurally defaulted. Accordingly, a certificate of appealability is appropriate.




                                                   26
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 27 of 28 PageID #: 1960




         For different reasons, the Court also issues a certificate of appealability for the first part

  of Petitioner’s fourth claim (ineffective assistance of counsel for failure to present alibi

  testimony). Adjudicating a claim of ineffective assistance necessarily requires complex

  judgments about the reasonableness of counsel’s actions in light of all the facts. These claims are

  not amenable to hard-and-fast conclusions but instead require a searching inquiry into the

  circumstances. Given the fungible and imprecise “reasonableness” standard of Strickland’s first

  prong, the Court believes that reasonable jurists could at least debate Petitioner’s claim

  concerning Trial Counsel’s failure to present alibi testimony. Given the high bar for success on

  Strickland claims, compounded by the high bar for a federal habeas court to overturn a state

  court’s adjudication of a Strickland claim on its merits, the Court expects that all reasonable

  jurists would eventually reach the same conclusion as the Court, but because the claim is

  “debatable,” the Court must issue a certificate of appealability. See Buck, 580 U.S. at ---, 137 S.

  Ct. at 774; Waiters v. Lee, No. 13-CV-3636, 2020 WL 3432638, at *14 (E.D.N.Y. June 23, 2020).

         The Court does not issue a certificate of appealability for the second part of Petitioner’s

  fourth claim, concerning Trial Counsel’s failure to request a line-up. As Petitioner explains in his

  petition, the Trial Court granted his pro se request for a line-up notwithstanding Trial Counsel’s

  failure to request one. To succeed on this Strickland claim, Petitioner must show that Trial

  Counsel’s failure prejudiced him in some way; however, it is axiomatic that Petitioner cannot be

  prejudiced by getting exactly what he wanted. No reasonable jurist would debate this

  proposition. Accordingly, a certificate of appealability is not appropriate.

         The Court likewise denies a certificate of appealability for Petitioner’s second claim

  concerning New York County Law § 722. This claim is grounded in state law — indeed,

  Petitioner cites the specific state law at issue — not federal law. State law claims are not



                                                    27
Case 2:12-cv-00477-MKB-ARL Document 22 Filed 11/19/20 Page 28 of 28 PageID #: 1961




  cognizable on federal habeas review. No reasonable jurist would debate whether this Court may

  grant federal habeas relief on the basis of this state law claim, making a certificate of

  appealability inappropriate.

    IV. Conclusion

         For the foregoing reasons, the Court denies the petition for a writ of habeas corpus. The

  Court issues a certificate of appealability for Petitioner’s first claim (choice of counsel), third

  claim (Wade hearing), and the first part of his fourth claim (ineffective assistance concerning

  alibi testimony) but denies a certificate of appealability for Petitioner’s second claim (New York

  County Law § 722) and the second part of his fourth claim (ineffective assistance concerning the

  line-up). The Clerk of Court is directed to enter judgment and close this case.

  Dated: November 19, 2020
         Brooklyn, New York

                                                         SO ORDERED:

                                                         s/ MKB

                                                         MARGO K. BRODIE
                                                         United States District Judge




                                                    28
